OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700 Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management 7500 Old Georgetown Road Bethesda, MD 20814 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 650-0059 Date of fiscal year end:September 30, 2014 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX Semi-Annual Report March 31, 2014 (Unaudited) THE PROFIT FUND LETTER TO SHAREHOLDERS May 2, 2014 Dear Profit Shareholder, During the six months ended March 31, 2014, The Profit Fund (PVALX) had a total return of 10.73% while the S&P 500 Index (the “S&P 500”), the Fund’s primary benchmark, appreciated 12.51%. Below we review the highlights of the past six months (4Q13 and 1Q14). 4Q13 Market Review With the exception of a brief period in early October when the markets swooned due to concerns about a federal government shutdown, the S&P 500 climbed steadily in Q4, gaining 9.9%. The gains were noteworthy considering the Federal Reserve’s (the “Fed”) decision to taper asset purchases was met by a market rally. Earlier in the year it seemed that any positing or rumor of a tapering in asset purchases caused interest rates to spike and equity market participants to head for the exits. The Fed’s decision in December that it would taper asset purchases to a monthly rate of $75 billion from the then current $85 billion pace surprised nearly every market participant (market strategists and investors alike). The taper decision was accompanied by constructive comments from the Fed that inflation is non-existent and that it is committed to supporting the economy. Market participants appear to finally understand that the taper is not tightening, as future declines in asset purchases and interest rate actions will be driven by progress on job creation. Recall that the September 2013 FOMC meeting minutes showed that the decision to not taper was a “close call.” The reason for the momentous Fed decision in December was that the economy had become strong enough for the Fed to feel confident in reducing the level of stimulus. Two consecutive months of better-than-expected nonfarm payroll gains, a drop in the unemployment rate to 7% (the lowest level in five years), and an upward revision in GDP estimates would certainly bolster the confidence of any Fed official. The Fed may have lifted its foot off the gas pedal, but make no mistake, the engine is still red lining and a $10 billion reduction in asset purchases is hardly a game changer. In my opinion, no one should be altering their investment strategy in light of recent Fed actions. My guess as to what 2014 has in store for market participants is that the S&P 500 will trade higher. Stocks do appear to be fully valued, trading at a 15-16x P/E multiple (slightly above the long run average of 14x). However this does not mean that valuations can’t stretch ever higher and support the markets as the global financial crisis is over and all things macro take a back seat. It is often recessions, not valuation concerns, that end bull markets. Given the current slowly increasing global GDP momentum and improving consumer/business sentiment, stocks should trend higher in 2014. 1 1Q14 Market Review Looking back, 2013 was an easy year in which to invest. The entire market traded up and sector returns were positively correlated with one another, the outlier being utilities. Market action in 2014 so far is a bit choppier. Each week and month a different sector takes leadership, only to give up some gains in the following period. The aforementioned utilities sector is one of the best performing sectors year-to-date as investors look to go in risk-off mode. Investor concerns over market valuations especially in bubble-like high growth sectors, weak payroll data in the U.S., and perhaps a case of TMI (too much information) from the Fed’s Chairwoman all challenged investor risk appetite in Q1. Those in the concerned/bear camp point to the cyclically adjusted price-earnings ratio (P/E is 25.5X vs. 15X average), a time-tested valuation measure, in addition to other measures that suggest the market is overvalued. Valuation multiple expansion certainly generated a large portion of the market returns last year and continue to push certain sectors higher. A rising tide lifts all boats but the biggest upward moves in stock price and valuation expansion were in companies with the fastest revenue growth – internet and biotech stocks. Interest-rate sensitive companies such as banks and insurance companies continue to trade near book value, which may provide significant upside in the coming years. While the weaker-than-expected nonfarm payroll reports for December and January certainly raised a number of eyebrows, the economic backdrop here in the U.S. appears conducive for a continued market run. Even though the December and January jobs report showed that only ~100,000 workers were added to nonfarm payrolls, compared to the 2013 average 2x that number, a lot of the disappointment was blamed on the frigid weather in early 2014. The jobs market showed resilience in February as nonfarm payrolls grew by a seasonally adjusted 175,000 vs. expectations of 163,000, reversing two months of weaker-than-expected growth. Hiring in February picked up despite the harsh winter weather, giving investors hopes that broad economic growth will accelerate when warmer months come. Outlook Janet Yellen’s comments that the Fed may look to raise short-term interest rates six months after ending its quantitative easing program caused much investor consternation and a sharp downward move in the markets. Investment losses were only temporary and quickly reversed as consensus opinion maintained that the Fed remains dovish and will keep its accommodative policy. In its official statement, the Fed noted that it would be appropriate to keep short-term rates below what is historically appropriate even after the economy achieves a normal level of growth. Assuming the Fed maintains its steady tapering of the bond purchase program, short-term interest rates look to remain flat until spring-summer 2015. In our view, market rallies do not die of old age or valuation concerns; instead, it is recessions that end market rallies. With the Fed on hold in raising interest rates until mid-2015 and an improving economic environment, it appears that stock prices can continue to rise. 2 The Profit Fund (PVALX) Performance: The Profit Fund underperformed the S&P 500 by 178bps during the six months ended March 31, 2014. Below are the key stocks that helped our performance and some that detracted from our performance during that time period. Gainers • Air Lease (AL) – AL was up 32% for the six months ended March 31, 2014. AL reported positive earnings with both top and bottom line beating expectations. Portfolio metrics were quite strong with 100% utilization. Longer term outlook for the company remains bullish as management of AL sees strong pricing and demand for aircraft in the Asia region. In addition, management believes that the secondary market for mid-life aircraft sales is attractive and will opportunistically sell planes in 2014. • Western Digital (WDC) – WDC was up 43% for the six months ended March 31, 2014. WDC reported better-than-expected numbers, benefitting from market share gains and upside to gross margins. Although the company continues to contend with secular headwinds in PCs, improved mix and steady pricing has helped stabilize gross margins at higher levels. Shares were further bolstered after three sell-side research firms published reports recommending the stock for 2014. We are enthused that other investors are now believing in and rewarding the discipline that hard disk drive makers have shown. Further, it appears that the PC market is bottoming as commentary from key manufacturers and distributors show an increase in future shipments. We believe that increased confidence over the future state of hard disk drives will allow for a higher stock price multiple, leading to further gains in the stock. • United Rentals (URI) – URI was up 60% for the six months ending March 31, 2014. URI reported positive quarterly results with Q3 EBITDA of $642MM, up 12.6% from the year ago period. URI shares also benefited from two sell-side research reports recommending the stock for 2014. We continue to be bullish on URI due to favorable industry dynamics. In addition to the cyclical recovery in manufacturing and construction, there has been a secular trend by customers in both the construction and industrial segment to rent, rather than own, equipment to boost returns on assets and capital. Detractors • Celgene (CELG) – CELG was down -11% for the six months ended March 31, 2014. CELG shares were down due to a couple of factors specific to the company: 1) CELG reported good results but investors were underwhelmed by forward guidance; 2) profit taking as the stock had a fantastic run over the past 18 months; 3) CELG shares were negatively impacted by the Markman hearing overhang involving a challenge to make a generic version of Revlimid. The most likely outcome is that there are no meaningful revisions for CELG’s claims over exclusivity and the case will move toward trial. Shares of CELG, along with other biotech stocks, were pressured in late March after three Democrats on the 3 House’s Energy and Commerce Committee openly questioned the high cost of Gilead’s blockbuster hepatitis C drug. Investor concerns over biotech pricing power has caused the sector to languish. • Whole Foods (WFM) – WFM was down 14% for the six months ended March 31, 2014. Investor concerns over potential sales slowdowns at WFM caused shares to decline in value. Expectations were that the compressed holiday season reduced entertainment occasions and the frigid weather may have also been an incremental negative for the business. WFM reported an earnings miss in February, blaming the challenging retail environment and general consumer misperception surrounding its pricing. While near term sales volatility and reduced guidance may pressure shares, underlying fundamentals remain solid and the growth potential remains intact at WFM. • Citrix Systems (CTXS) – CTXS was down 19% for the six months ended March 31, 2014. CTXS reported disappointing results which were below expectations. Notably, networking/cloud license revenue was up a mere 10% year-over-year after three-consecutive quarters of 50%+ growth. CTXS was impacted by the weak macro environment which crimped cap-ex spending. In addition, the company’s refreshed product cycles are taking longer to ramp up than anticipated. We exited our position in CTXS after we reduced our growth estimates for the company. We want to thank you for your investment and we look forward to continuing to serve you. Eugene A. Profit CEO & Portfolio Manager Profit Investment Management 4 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Fund’s website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 5 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of March 31, 2014 (Unaudited) Top Ten Equity Holdings March 31, 2014 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.8% Microsoft Corp. 4.5% Google, Inc. - Class A 4.1% Western Digital Corp. 2.7% Franklin Resources, Inc. 2.6% Eastman Chemical Co. 2.6% PepsiCo, Inc. 2.6% Akamai Technologies, Inc. 2.5% QUALCOMM, Inc. 2.5% Home Depot, Inc. (The) 2.5% 6 THE PROFIT FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Shares Common Stocks — 98.8% Value Consumer Discretionary — 14.7% Auto Components — 1.9% TRW Automotive Holdings Corp. (a) $ Internet & Catalog Retail — 1.7% Amazon.com, Inc. (a) Media — 1.6% Comcast Corp. - Class A Specialty Retail — 4.7% Home Depot, Inc. (The) Tiffany & Co. Textiles, Apparel & Luxury Goods — 4.8% NIKE, Inc. - Class B PVH Corp. VF Corp. Consumer Staples — 6.2% Beverages — 2.6% PepsiCo, Inc. Food & Staples Retailing — 2.2% Whole Foods Market, Inc. Household Products — 1.4% Procter & Gamble Co. (The) Energy — 4.3% Energy Equipment & Services — 3.4% National Oilwell Varco, Inc. Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 0.9% Marathon Petroleum Corp. Financials — 8.1% Capital Markets — 4.9% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Commercial Banks — 2.0% Wells Fargo & Co. 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.8% (Continued) Value Financials — 8.1% (Continued) Insurance — 1.2% 1 Berkshire Hathaway, Inc. - Class A (a) $ Health Care — 14.3% Biotechnology — 3.4% Amgen, Inc. Celgene Corp. (a) Health Care Equipment & Supplies — 3.2% Cooper Cos., Inc. (The) Medtronic, Inc. Health Care Providers & Services — 4.6% Aetna, Inc. HCA Holdings, Inc. (a) MEDNAX, Inc. (a) Pharmaceuticals — 3.1% AbbVie, Inc. Mylan, Inc. (a) Industrials — 14.1% Aerospace & Defense — 4.3% B/E Aerospace, Inc. (a) United Technologies Corp. Air Freight & Logistics — 3.1% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 2.3% 3M Co. Trading Companies & Distributors — 4.4% Air Lease Corp. United Rentals, Inc. (a) Information Technology — 34.5% Communications Equipment — 4.0% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 13.2% Apple, Inc. EMC Corp. 8 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.8% (Continued) Value Information Technology — 34.5% (Continued) Computers & Peripherals — 13.2% (Continued) Hewlett-Packard Co. $ SanDisk Corp. Western Digital Corp. Internet Software & Services — 6.6% Akamai Technologies, Inc. (a) Google, Inc. - Class A (a) IT Services — 4.3% MasterCard, Inc. - Class A Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 1.9% Intel Corp. Software — 4.5% Microsoft Corp. Materials — 2.6% Chemicals — 2.6% Eastman Chemical Co. Total Common Stocks (Cost $11,035,585) $ Shares Money Market Funds — 1.1% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.01% (b) Total Money Market Funds (Cost $167,070) $ Total Investment Securities at Value — 99.9% (Cost $11,202,655) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to financial statements. 9 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Receivable for capital shares sold Receivable from Adviser (Note 4) Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 THE PROFIT FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Distribution expense (Note 4) Administration fees (Note 4) Registration and filing fees Transfer agent fees (Note 4) Insurance expense Reports to shareholders Trustees’ fees (Note 4) Custodian and bank service fees Postage and supplies Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 (Unaudited) Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 12 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each period: Six Months Ended March 31, 2014 (Unaudited) Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) (a) ) ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) ) — — — From net realized gains from security transactions ) ) — — — ) Total distributions ) ) ) — — ) Net asset value at end of period $ Total return (b) 10.73% (c) 20.85% 31.66% (3.77%
